DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 1/14/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stephen Hsu on 1/27/2022.

The application has been amended as follows: 

Claim 9, line 4, “to operate properly.” has been changed to --to operate.--.


Allowed Claims / Reasons for Allowance
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, none of the prior art references, alone or in combination, anticipate or render obvious the claimed invention. As outlined in the Non-Final Rejection mailed on 11/3/2021, Lehnert (US PGPUB 2004/0045729), in view of the teachings of Steber (US Patent 5,668,328), disclose and/or render obvious, several features of the claimed invention. However, neither reference discloses or renders obvious the steps of entering a corrected torque value obtained by verifying the target torque value with a calibration tool, adjusting the correspondence relationship according to the difference between the corrected and target torques to generate an adjusted relationship with multiple corrected torques and obtaining the working fluid pressure based on the adjusted relationship. 
Several other references such as Colangelo III (US Patent 6,668,212-previously cited) disclose other torque control methods including steps of calibration and utilization of relationships between pressure and torque, however, none of the prior art references disclose or render obvious the combination of steps in the claimed method of Claim 1. Therefore, the claimed invention of Claim 1 is viewed as allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Chu (US PGPUB 2019/0022836-newly cited) discloses another torque control methods including steps of calibration but utilizes voltage and torque relationships.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/27/2022